Citation Nr: 0203333	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to a compensable rating for a service-
connected right elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September and October 1998 decisions of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for tinnitus, bilateral hearing 
loss, and residuals of a left ankle injury.

By decision in September 1998, the RO granted service 
connection for degenerative joint disease of the right elbow, 
assigning a zero percent evaluation, effective February 9, 
1998.  The veteran appealed the initial rating assigned.

In February 2001, the Board granted service connection for 
tinnitus.  Thus, that issue is no longer before the Board.  
The Board, however, remanded the remaining issues for 
evidentiary development.  By August 2001 decision, the RO 
granted service connection for bilateral hearing loss.  
Hence, that issue too is no longer in appellate status.

By November 2001 written statement, the veteran waived the 
60-day due process period and asked that his case be 
forwarded to the Board immediately.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from chronic 
disability as a result of an alleged in-service left ankle 
injury.  

2.  The veteran's service-connected right elbow condition is 
manifested by no significant symptomatology or material 
disability.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).

2.  The criteria for a compensable evaluation for the 
veteran's right elbow disability have not been met.  38 
U.S.C.A. §§  1110, 1131, 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a Diagnostic Code 5010 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  
Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the current issues.  The Board is unaware of, 
and the veteran has not identified, any additional evidence 
which is necessary to make an informed decision on these 
matters.  Thus, the Board believes that all relevant evidence 
which is available has been obtained with regard to both 
issues.  The veteran and his representative, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf.  Further, the veteran and his 
representative have been notified of the evidence necessary 
to establish the benefits sought.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.  

The Board notes that this case was remanded to the RO for 
further development of the evidence in February 2001, and 
that the RO complied with that remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).
Factual Background 

A November 1952 in-service orthopedic consultation report 
indicated that the veteran fell sometime in 1950 and injured 
his right ankle.  There are no service medical records 
pertaining to a left ankle injury.  Nonetheless, he has 
voiced complaints pertaining to the lower left extremity, 
such as pain, that have persisted since service.  The 
November 1952 report also reflected a 1949 right elbow 
injury.

By September 1998 decision, the RO granted service connection 
for degenerative joint disease of the right elbow, rated it 
zero percent disabling, but denied service connection for a 
left ankle injury.  

In his May 1999 notice of disagreement, the veteran, in 
pertinent part, disagreed with the denial of service 
connection for his claimed left ankle disability and disputed 
the zero percent rating assigned his right elbow disability.

A July 1999 VA orthopedic examination report supported no 
orthopedic diagnosis other than lower left extremity 
weakness.  The examiner suggested that a neurological 
examination of the left ankle could be beneficial.  
Examination of the elbows revealed a normal range of motion 
with flexion of 140 degrees and extension to 80 degrees.  X-
ray studies of the right elbow were normal.  

In its February 2001 remand, the Board asked that the RO 
schedule the veteran for neurologic and orthopedic 
examination of the left ankle and asked that the RO obtain a 
medical opinion as to the etiology of any diagnosed left 
ankle disability.  The Board also asked that the orthopedic 
examination address the veteran's service-connected right 
elbow disability.  

In April 2001, the veteran stated that he was not treated by 
any physician for his service-connected right elbow 
disability.  Such statement was in response to an RO inquiry, 
the purpose of which was to assist him in obtaining VA and 
private medical records.  

On July 2001 VA orthopedic examination, the examiner noted 
that service medical records reflected no treatment for 
injury to the right elbow or left ankle.  The veteran 
complained of right elbow tenderness and "twitching."  He 
reported minimal difficulty with his left ankle, but 
complained that his left leg simply gives way.  Since 
discharge he reported he had not sought treatment for the 
symptoms.  On objective examination, the examiner observed 
normal right elbow motion with full extension and full 
flexion from 140 degrees.  He had pronation and supination of 
80 degrees.  Examination of the left ankle was also normal.  
There was no tenderness on palpation, no instability, and he 
had 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  The neurologic evaluation was nonfocal.  X-ray 
studies of the right elbow and left ankle were normal.  The 
examiner diagnosed a history of nonspecific right elbow pain, 
a history of nonspecific left ankle pain, and a history of 
left lower extremity weakness.  The examiner requested a 
number of diagnostic tests to evaluate neurologic impairment 
of the left ankle.  However, the examiner indicated that he 
found no evidence of disability of the left lower extremity 
with regard to orthopedic etiology.  As such, there was found 
to be no evidence to support an etiological relationship 
between any left lower extremity disability and service.  The 
right elbow was found to be unremarkable, without evidence of 
degenerative joint disease.  Further, there was no evidence 
of right elbow conditions resulting in an inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, or endurance.  The examiner 
noted that the veteran was left-hand dominant, and it was 
curiously noted that there was "one" evidence to support 
findings of crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, deformity, or atrophy of 
disuse.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102 (2001).  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App.49 (1990); see also 
Ortiz v. Principi; No. 01-7006 (Fed. Cir. Dec. 17, 2001) (the 
benefit of the doubt rule applies only when the positive and 
negative evidence renders a decision "too close to call").  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability rating, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based on the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The provisions of 38 C.F.R. §§ 4.1, 4.2 (2001) require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

In cases where an initially assigned disability rating has 
been disagreed with, it is possible for a veteran to be 
awarded separate percentage ratings for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  Id.; see also 38 C.F.R. § 3.102 (2001).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert, 1 
Vet. App. at 54.  The preponderance of the evidence must be 
against the benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

According to the July 2001 VA medical examination report, the 
veteran had minimal complaints regarding his left ankle.  
Further, the examiner found no orthopedic disability of the 
left ankle, and X-ray studies thereof were normal.  

In order for service connection to be granted, the veteran 
must suffer from a current disability.  38 C.F.R. § 3.303; 
Gilpin, supra.  Because the veteran denied present symptoms 
pertinent to the left ankle and because the July 2001 VA 
examiner found no orthopedic disability of the left ankle, 
service connection for a left ankle disability must be 
denied.  Id.  

The Board notes that records of neurologic testing have not 
been associated with the claims file.  However, the veteran 
is not prejudiced by such omission.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As stated above, he has no present 
complaints with respect to the left ankle and instead 
complained of left leg symptomatology.  

Concerning the veteran's belief that VA is suppressing 
service medical records associated with his left ankle, the 
Board observes that there is no credible evidence of such 
action on the part of VA.  Moreover, the Board emphasizes 
that the presence or absence of service medical records 
dealing with his left ankle is immaterial in this instance as 
he is not shown to have present left ankle disability, a 
prerequisite for a grant of service connection.  38 C.F.R. 
§ 3.303; Gilpin, supra.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the evidence 
of record weights against his claim as it reflects that he 
does not suffer from a present left ankle disability.  
38 U.S.C.A. § 5107; Gilbert, supra; Alemany, supra.  

The veteran's right elbow disability is currently rated zero 
percent disabling pursuant to Code 5010, which provides that 
arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a 
(2001).  Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
Id.  

The Board first notes that on July 2001 VA medical 
examination, the examiner stated that there was "one" 
evidence to support findings of crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
deformity, or atrophy of disuse.  Such use of the word 
"one" is very likely a typographical error.  The examiner 
clearly intended to type the word "no" instead.  The Board 
reaches this conclusion based on grammar and context.  If the 
examiner had wished to connote limitation of motion, 
incoordination, and the like, he would have used the 
conjunction "and" rather than "or."  In terms of context, 
the examiner had found no significant right elbow abnormality 
on examination.  Hence, the examiner would not then go on to 
enumerate symptoms associated with the right elbow.

On July 2001 orthopedic examination, the veteran's right 
elbow was unremarkable, and his right elbow range of motion 
was normal.  X-ray studies of the right elbow were within 
normal limits, and degenerative joint disease was not evident 
from such studies.  The diagnosis with respect to the right 
elbow was a history of nonspecific right elbow pain.  
Further, there was no evidence of inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, or endurance or evidence of crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, deformity, or atrophy of disuse.  

As there is no evidence of any significant right elbow 
symptomatology and no evidence of right elbow degenerative 
joint disease, a compensable rating cannot be granted.  See 
38 C.F.R. § 4.71a, Codes 5003, 5010.  The Board emphasizes 
that right elbow range of motion is normal and that X-ray 
studies show a normal elbow joint.  Absent right elbow 
symptoms, a compensable rating for that disability is not 
warranted.  Id.  Percentage schedular ratings are intended to 
represent average impairment in earning capacity.  38 C.F.R. 
§ 4.1.  When a service-connected disability is asymptomatic, 
earning capacity, presumably, is unimpaired.  Id.  Hence, 
because the objective evidence points to a normal right elbow 
joint, a compensable evaluation would be inappropriate.  Id.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation as the veteran 
manifests no separate and distinct symptoms of right elbow 
disability not contemplated in the current zero percent 
rating.


ORDER

Service connection for residuals of a claimed left ankle 
injury is denied.

A rating in excess of zero percent for the veteran's service-
connected right elbow disability is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

